U.S. Securities and Exchange Commission Washington, D.C. 20549 Form 10-QSB (Mark One) x Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2007 o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act For the transition period from to Commission File Number: 000-29780 Solpower Corporation (Exact name of Registrant as specified in its charter) Nevada 87-0384678 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 307 East 22nd Street San Pedro, CA 90731 (Address of principal executive offices) (310) 940-6408 (Issuer’s telephone number) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.) Yes No X The number of shares outstanding of each of the issuer’s classes of common equity was 72,259,727 shares of common stock, par value $0.01, as of November 12, 2007. Transitional Small Business Disclosure Format (check one): Yes No X 1 Solpower Corporation Index to Form 10-QSB Filing For the Quarter Ended September 30, 2007 Table of Contents Part I Financial Information Page Item 1. Financial Statements Balance Sheet September 30, 2007 (Unaudited) 3 Statements of Operations for the Three and Six Months Ended September 30, 2007 (Unaudited) and 2006 (Unaudited) 4 Statements of Cash Flows for the Six Months Ended September 30, 2007 (Unaudited) and 2006 (Unaudited) 5 Notes to the Unaudited Financial Statements 6 Item 2. Management’s Discussion and Analysis or Plan of Operations. 8 Item 3. Controls and Procedures 10 PART II OTHER INFORMATION Item 1. Legal Proceedings 11 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 11 Item 3. Defaults Upon Senior Securities 11 Item 4. Submission of Matters to a Vote of Security Holders 11 Item 5. Other Information 11 Item 6. Exhibits 11 SIGNATURES 11 CERTIFICATIONS 12 2 Part I Financial Information Item 1.Financial Statements SOLPOWER CORPORATION BALANCE SHEET September 30, 2007 (Unaudited) ASSETS CURRENT ASSETS: Cash and cash equivalents $ 473 Prepaid expenses 19,903 Inventory 22,010 Total Current Assets 42,386 TOTAL ASSETS $ 42,386 LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES: Customer advances $ 342,015 Accounts payable - trade 214,711 - related parties 197,223 Accrued expenses 154,281 Total Current Liabilities 908,230 Commitments and Contingencies STOCKHOLDERS' (DEFICIT): Preferred stock, $0.001 par value - 5,000,000 shares authorized; issued and outstanding, none - Common stock, $.001 par value - 100,000,000 shares authorized; 72,259,727shares issued and outstanding 722,597 Additional paid in capital 12,523,625 Accumulated (deficit) (14,112,066) Total Stockholder's (Deficit) (865,844) TOTAL LIABILITIES AND STOCKHOLDERS' (DEFICIT) $ 42,386 The accompanying notes are an integral part of these financial statements. 3 SOLPOWER CORPORATION STATEMENTS OF OPERATIONS (Unaudited) For the Three Months Ended September30, For the Six Months Ended September 30, 2007 2006 2007 2006 NET REVENUES $ - $ 92,995 $ 135,222 $ 255,592 COST OF REVENUES 135 41,529 52,109 116,508 GROSS PROFIT (LOSS) (135 ) 51,466 83,113 139,084 OPERATING EXPENSES: Administration compensation and consulting 18,000 18,000 36,000 34,100 Accounting and legal 27,675 28,949 55,876 45,020 Sales and marketing 26,876 33,996 55,464 58,866 Other general and administrative 25,668 19,347 38,478 41,547 98,219 100,292 185,818 179,533 (LOSS) FROM OPERATIONS (98,354 ) (48,826 ) (102,705 ) (40,449 ) OTHER INCOME (EXPENSE): Exchange rate differential - 38 - 433 Royalty income - 2,456 - 5,010 Interest expense (335 ) (143 ) (464 ) (502 ) (335 ) 2,351 (464 ) 4,941 (LOSS) BEFORE PROVISION FOR INCOME TAXES (98,689 ) (46,475 ) (103,169 ) (35,508 ) PROVISION FOR INCOME TAXES - NET (LOSS) $ (98,689 ) $ (46,475 ) $ (103,169 ) $ (35,508 ) Basic and Diluted Profit (Loss) Per Common Share $ - $ - $ - $ - Weighted Average Number of Common Shares Outstanding Basic and Diluted 72,259,727 70,559,727 72,259,727 70,559,727 The accompanying notes are an integral part of these financial statements. 4 SOLPOWER CORPORATIONSTATEMENTS OF CASH FLOWS (Unaudited) For the Six Months Ended September 30, 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES: Net(loss) $ (103,169 ) $ (35,508 ) Adjustments to reconcile net (loss)to net cash (used in) provided by operating activities: Depreciation and amortization - 3,000 Net change in current assets and liabilities: Accounts receivable - 27,004 Royalties receivable - (5,443 ) Prepaid expense (8,100 ) (11,546 ) Inventory 30,264 70,983 Deposits - 350 Accounts payable - trade 33,386 (16,590 ) - related parties (11,740 ) (15,515 ) Accrued expenses 18,028 45,976 Net Cash (Used in) Provided by Operating Activities (41,331 ) 62,711 CASH FLOWS FROM FINANCING ACTIVITIES: Bank overdraft - (587 ) Net customer advances 21,913 (28,739 ) Net Cash Provided by (Used in) Financing Activities 21,913 (29,326 ) (DECREASE) INCREASE IN CASH AND CASH EQUIVALENTS (19,418 ) 33,385 CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD 19,891 - CASH AND CASH EQUIVALENTS, END OF PERIOD $ 473 $ 33,385 The accompanying notes are an integral part of these financial statements. 5 SOLPOWER CORPORATION Notes to the Unaudited Financial Statements NOTE 1 - ORGANIZATION AND OPERATIONS Organization Solpower Corporation (the “Company”), formerly known as Virtual Technologies, Inc. and Dynafuel Corporation, was incorporated under the laws of the State of Utah on June 7, 1982. The Company was originally incorporated with an authorized capital of 30,000,000 shares of common stock with a par value of one cent ($0.01) per share. On December 12, 1995, the Company amended its articles of incorporation, changing its name to Virtual Technologies, Inc. and authorizing preferred stock of 5,000,000 shares at $0.25 par value. On July 22, 1996, the Company changed its legal domicile to the State of Nevada. On November 22, 1997, the Company restated the articles of incorporation, changing its name to Solpower Corporation and changing its preferred stock par value to one-tenth of one cent ($.001) per share. On December 11, 2000, at the Annual Shareholders’ Meeting, shareholders approved an amendment to the Company’s articles of incorporation to increase the authorized shares of common stock to 100,000,000. Nature of Operations The principal business purpose of the Company is the sales and distribution of Soltron®, a fuel-enhancing product. The Company has the exclusive worldwide sales, distribution, marketing and manufacturing rights to the product, Soltron®, a fuel enhancing product. NOTE 2 - BASIS OF PRESENTATION The accompanying unaudited interim financial statements of Solpower Corporation have been prepared in accordance with accounting principles generally accepted in the United States of America and the rules of the Securities and Exchange Commission, and should be read in conjunction with the audited financial statements and notes thereto contained in the Company’s Annual Report for the fiscal year ended March 31, 2007, on Form 10-KSB filed with the SEC. In the opinion of management, all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of financial position and the results of operations for the interim periods presented have been reflected herein. The results of operations for interim periods are not necessarily indicative of the results to be expected for the full year. Notes to the financial statements, which would, substantially duplicate the disclosure contained in the audited financial statements for fiscal 2007 as reported in the Form 10−KSB have been omitted. NOTE 3 - GOING CONCERN The accompanying unaudited financial statements have been prepared assuming the Company will continue as a going concern, which contemplates the realization of assets and the settlement of liabilities and commitments in the normal course of business. The Company historically has experienced significant losses and negative cash flows from operations. As of September 30, 2007, the Company has a deficiency in working capital of $(865,844), an accumulated (deficit) of $(14,112,066) and a net (loss) for the six months ended September 30, 2007, of $(103,169). In addition, the Company does not have a revolving credit facility with any financial institution. These factors raise substantial doubt about the Company’s ability to continue as a going concern. The ability of the Company to continue as a going concern is dependent on raising additional capital, negotiating adequate financing arrangements and on achieving sufficiently profitable operations. The financial statements do not include any adjustments relating to the recoverability and classification of assets or the amounts and classification of liabilities that might be necessary should the Company be unable to continue as a going concern. NOTE 4 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Comprehensive Income (Loss) Statement of Financial Accounting Standards (“SFAS”) No. 130, Reporting Comprehensive Income, establishes requirements for disclosure of comprehensive income and its components, which include, among other items, unrealized gains or losses from marketable securities and foreign currency translation adjustments that previously were only reported as a component of stockholders’ equity.The Company had no components of comprehensive (loss) during the periods presented. 6 Loss per Common Share Basic loss per common share is computed based on weighted average shares outstanding and excludes any potential dilution from stock options, warrants and other common stock equivalents. Basic loss per share is computed by dividing loss available to common shareholders by the weighted average number of common shares outstanding for the period. Diluted net loss per common share reflects potential dilution from the exercise or conversion of securities into common stock or from other contracts to issue common stock. Diluted net loss per common share is not included, as the effect of including these shares is anti-dilutive. NOTE 5 - INTANGIBLE ROYALTY AGREEMENT In accordance with SFAS No. 144, the Company was required to assess the recoverability of the Intangible Royalty Agreement relating to the disposal of Virtual Technologies. In performing this assessment, the primary factor considered by Management is the fact that no royalties under this royalty agreement have been collected since its inception. As such, management determined that this royalty agreement was impaired and reduced the value to zero at March 31, 2007, due to the uncertainty of collecting the royalty payments. Amortization expense charged to operations for the six months ended September 30, 2007 and 2006 was $- 0 - and $3,000, respectively. NOTE6 - STOCKHOLDER’S (DEFICIT) Warrants At September 30, 2007, the Company had no outstanding warrants. Options At September 30, 2007, the Company had no outstanding options. During the six months ended September 30, 2007, options to purchase 1,000,000 shares of restricted common stock at $0.15 expired. NOTE 7 – CHANGE IN MANAGEMENT On May 1, 2006, the Board of Directors of the Company accepted the resignation of Mr. Robert Kohn and appointed Mr. James Hirst as President, Chief Executive and Principal Accounting Officer. 7 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS AND PLAN OF OPERATION THIS FORM 10-QSB MAY CONTAIN CERTAIN “FORWARD-LOOKING” STATEMENTS AS SUCH TERM IS DEFINED IN THE PRIVATE SECURITIES LITIGATION REFORM ACT OF 1 AND EXCHANGE COMMISSION IN ITS RULES, REGULATIONS AND RELEASES, WHICH REPRESENT THE REGISTRANT’S EXPECTATIONS OR BELIEFS, INCLUDING BUT NOT LIMITED TO, STATEMENTS CONCERNING THE REGISTRANT’S OPERATIONS, ECONOMIC PERFORMANCE, FINANCIAL CONDITION, GROWTH AND ACQUISITION STRATEGIES, INVESTMENTS, AND FUTURE OPERATIONAL PLANS.FOR THIS PURPOSE, ANY STATEMENTS CONTAINED HEREIN THAT ARE NOT STATEMENTS OF HISTORICAL FACT MAY BE DEEMED TO BE FORWARD-LOOKING STATEMENTS.WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, WORDS SUCH AS “MAY”, “WILL”, “EXPECT”, “BELIEVE”, “ANTICIPATE”, “INTENT”, “COULD”, “ESTIMATE”, “MIGHT”, “PLAN”, “PREDICT” OR “CONTINUE” OR THE NEGATIVE OR OTHER VARIATIONS THEREOF OR COMPARABLE TERMINOLOGY ARE INTENDED TO IDENTIFY FORWARD-LOOKING STATEMENTS.THESE STATEMENTS BY THEIR NATURE INVOLVE SUBSTANTIAL RISKS AND UNCERTAINTIES, CERTAIN OF WHICH ARE BEYOND THE REGISTRANT’S CONTROL, AND ACTUAL RESULTS MAY DIFFER MATERIALLY DEPENDING ON A VARIETY OF IMPORTANT FACTORS, INCLUDING UNCERTAINTY RELATED TO ACQUISITIONS, GOVERNMENTAL REGULATION, MANAGING AND MAINTAINING GROWTH, THE OPERATIONS OF THE COMPANY AND ITS SUBSIDIARIES, VOLATILITY OF STOCK PRICE AND ANY OTHER FACTORS DISCUSSED IN THIS AND OTHER REGISTRANT FILINGS WITH THE SECURITIES AND EXCHANGE COMMISSION. THE COMPANY DOES NOT INTEND TO UNDERTAKE TO UPDATE THE INFORMATION IN THIS FORM 10-QSB IF ANY FORWARD-LOOKING STATEMENT LATER TURNS OUT TO BE INACCURATE. THE FOLLOWING SHOULD BE READ IN CONJUNCTION WITH THE INFORMATION PRESENTED IN THE COMPANY’S ANNUAL REPORT ON FORM 10-KSB FOR THE YEAR ENDED MARCH 31, 2007. Going Concern The accompanying unaudited financial statements have been prepared assuming that the Company will continue as a going concern, which contemplates the realization of assets and the satisfaction of liabilities in the normal course of business. We have historically experienced significant losses and negative cash flows from operations. For the six-month period ended September 30, 2007, we had net (loss) of $(103,169). Operations have resulted in a deficiency in working capital of $(865,844), and an accumulated (deficit) of $(14,112,066) as of September 30, 2007. There can be no assurance that the Company will be able to continue as a going concern in view of its financial condition. Our continued existence will depend upon its ability to obtain sufficient additional capital in a timely manner to fund its operations and to further develop its long-term business plan. Any inability to obtain additional financing will have a material adverse effect on us, including possibly requiring the Company to significantly reduce or cease its operations. These factors raise substantial doubt about the ability of the Company to continue as a going concern. The financial statements do not include any adjustments relating to the recoverability and classification of assets or the amounts and classification of liabilities that might be necessary should we be unable to continue as a going concern. Off-Balance Sheet Arrangements During the quarter ended September 30, 2007, we did not engage in any off balance sheet arrangements as defined in item 303(c) of the SEC’s Regulation S-B. Critical Accounting Policies Our financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America, which require us to make estimates and judgments that significantly affect the reported amounts of assets, liabilities, revenues and expenses, and related disclosure of contingent assets and liabilities at the date of the financial statements. Note 2, “Significant Accounting Policies” in the Notes to the Financial Statements in our Annual Form 10-KSB at March 31, 2007, describes our significant accounting policies which are reviewed by management on a regular basis. An accounting policy is deemed by us as critical if it requires an accounting estimate to be made based on assumptions about matters that are uncertain at the time the estimate is made, and if different estimates that reasonably could have been used, or changes in the accounting estimates that are reasonable likely to occur periodically, could materially impact the financial statements. The policies and estimates that we believe are most critical to the preparation of our consolidated financial statements and that require a higher degree of judgment are: Stock-based compensation; and Valuation of warrants and options under the Black-Scholes option pricing model. 8 Operating Results for the Three Months Ended September 30, 2007 and 2006 Revenues Revenues for the three months ended September 30, 2007, were $-0- as compared to $92,995 for the comparable three months ended September 30, 2006. The decrease in revenues of $92,995 was mainly attributable to decreased bulk Soltron®enzymesales to a major distributor for private labeling aggregating $90,000.Sales to our major distributors do not recur on a consistent quarterly basis, and have decreased due to slower commercial sales in California and overseas markets. Gross Profit No gross profit was generated for the current three months ended September 30, 2007. For the three months ended September 30, 2006, gross profit aggregated 55.4% and amounted to $51,466. Operating Expenses Operating expenses for the three months ended September 30, 2007, were $98,219 as compared to $100,292 for the comparable period ended September 30, 2006, which constitutes a decrease of $2,073. The decrease is primarily comprised of decreases in accounting and legal fees incurred in getting our SEC reporting current of $1,274 and sales and marketing of $7,120. These decreases were offset by increased other general and administrative aggregating $6,321, which was mainly comprised of increased rent expense of $13,000. Net (Loss) The Company’s net (loss) for the three months ended September 30, 2007, was $(98,689) as compared to net loss of $(46,475) for the comparable period ending September 30, 2006. The increase in net (loss) for the current period is attributable to the Company generating no revenues and gross profit during this period as detailed above. Operating Results for the Nine Months Ended September 30, 2007 and 2006 Revenues Revenues for the nine months ended September 30, 2007, were $135,222 as compared to $255,592 for the comparable nine months ended September 30, 2006. The decrease in revenues of $120,370 was mainly attributable to decreased bulk Soltron®enzymesales to a major distributor for private labeling aggregating $60,000 and decreased sales to our major Soltron® distributor aggregating $57,375. Sales to our major distributors do not recur on a consistent quarterly basis, and have decreased due to slower commercial sales in California and overseas markets. Gross Profit Gross profit for the current nine months ended September 30, 2007 was $83,113, or 61.5%, as compared to the nine months ended September 30, 2006, of $139,084, or 54.4%. Total gross profit generated for the nine months ended September 30, 2007, decreased $55,971 from the prior year comparable period and was mainly due to no revenues generated in the quarter ended September 30, 2007. The increase in gross profit margin of 7.1% resulted primarily from higher margins on sales of bulk enzyme product as compared to sales of bulk Soltron® product. Our sales mix in the current year period are comprised of enzyme product of 44.4% andSoltron® product of 55.6%, as compared to the prior year period sales mix of enzyme product of 47% andSoltron® products of 53%. Operating Expenses Operating expenses for the nine months ended September 30, 2007, were $185,818 as compared to $179,535 for the comparable period ended September 30, 2006, which constitutes an increase of $6,285. The increase is primarily comprised of increases in accounting and legal fees incurred in getting our SEC reporting current of $10,856 and general and administrative aggregating $3,069. These increases were offset by decreased sales and marketing costs aggregating $3,402. Net (Loss) The Company’s net (loss) for the nine months ended September 30, 2007, was $(103,169) as compared to net loss of $(35,508) for the comparable period ending September 30, 2006. The increase in net (loss) for the current period of $(67,661) isattributable to the Company generating no revenues and gross profit during the three month period ending September 30, 2007, as described above. 9 Plan of Operation We continue to historically report significant losses. Nevertheless, we believe that we may be able to continue to reduce our operating losses based on the current trend of increasing Soltron® product sales.Because of discussions with distributors we anticipate increased sales of the Soltron® during the second half our fiscal year 2008, mainly in the area of sales Soltron® concentrate for private labeling. During our fiscal years ended March 31, 2007 and 2006, and continuing into fiscal year 2008, the Company has been in the middle stages as a development company seeking to find the complementary mix of products and projects for future development, marketing and distribution. The Company continues to explore the total distribution and marketing for its products through established distributors, both wholesale and retail. The Company anticipates that this methodology will continue to enable it to cut costs, increase the revenue stream and increase profits over the long range. Although gross profits may decrease initially with certain revenues going to the benefit of the distributors, we believe that the Company’s revenues, profits and cash flow will increase in the long term as a result of this methodology as more distributors penetrate and sell through to the end users of these products. Distribution of the enzyme technology utilizing a private labeling arrangement has proven effective by increasing revenue in that sector, gross profit and eliminating distribution costs in our prior fiscal year. Part of our business plan is to arrange adequate financing to assist the Company to implement our business strategies. The Company anticipates continuing to explore the expansion of additional product lines or business segments with environmentally friendly products with established marketplaces and to accomplish these through mergers and acquisitions. A plan to move the Company into other potentially profitable businesses in environmentally friendly segments and to enhance the performance of the current product mix is currently being pursued. We continue to progress getting our financial reporting current in order that we may have our securities quoted on the OTC Bulletin Board, which may provide a better ability to attract investors.We have completed our Securities Act filings to facilitate this process and are in process of applying for listing on the OTC Bulletin Board. We intend to pursue raising capital to provide working capital to enhance our present operations and pursue the other segments of our business plan to add financial viability to our future operations. Liquidity and Capital Reserves Product sales did not provide sufficient working capital to fund our operations during the six months ended September 30, 2007. Our operating activities used $(41,331) of cash during the period. During this period, we received increased customer advances of $21,913 to help cover this utilization. During the comparative period for the previous year, we provided $62,711 from operating activities, which was offset by decreasing customer advances by $28,739. Item 3 – Controls and Procedures Evaluation of Disclosure Controls and Procedures We maintain “disclosure controls and procedures” (as defined in Rules 13a-15(e) and 15d-15(e) under the Securities and Exchange Act of 1934, as amended), that are designed to ensure that information required to be disclosed by us in the reports that we file or submit under the Exchange Act is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. Under the supervision of, and the participation of, our management, including our Chief Executive Officer and Chief Financial Officer, we have conducted an evaluation of our disclosure controls and procedures as of September 30, 2007.Based on this evaluation, our Chief Executive Officer and Chief Financial Officer have concluded that our disclosure controls and procedures are effective in alerting them on a timely basis to material information required to be disclosed in our periodic reports and that such information is accumulated and communicated to our management, including our Chief Executive Officer and Chief Financial Officer, to allow timely decisions regarding required disclosure. Changes in Internal Controls During the quarter ended September 30, 2007, there were no changes in the our internal controls over financial reporting that have materially affected, or are reasonably likely to materially affect, our internal controls over financial reporting. 10 Part II Other Information Item 1. Legal Proceedings None Item 2. Unregistered Sale of Equity Securities and Use of Proceeds None. Item 3. Defaults Upon Senior Securities None. Item 4. Submission of Matters to a Vote of Security Holders None. Item 5. Other Information None. Item 6. Exhibits (a) The following exhibits are filed as part of this report: 31.1 Certification of Chief Executive Officer and Principal Accounting Officer of Periodic Report pursuant to Rule13a-14a and Rule 15d-14(a). 32.1 Certification of Chief Executive Officer and Principal Accounting Officer pursuant to 18 U.S.C. – Section 1350. SIGNATURES In accordance with the requirements of the Securities Exchange Act of 1934, the Registrant has caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:November 13, 2007 SOLPOWER CORPORATION By: /s/ James H. Hirst James H. Hirst Chief Executive Officer, President, Director and Principal Accounting Officer 11
